Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 10/29/2021. The changes and remarks disclosed therein have been considered. Claim 12 has been amended. Therefore, claims 1-10, 12-21 remain pending in the application.
Response to Argument
Applicant's arguments have been considered but are moot because the arguments do not apply to reference Bains being used in the current rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bains PG PUB 20090313533 (hereinafter Bains).

Regarding independent claim 1, Bains teaches an operating method of a memory system (figures 1 and 9), comprising the steps of: 
Transferring (906 in figure 9), by a controller, data for a program operation ([0012], “…FIG. 9 is a flow diagram illustrating … a method for writing one or more data frames and a separate error code frame…to a memory device…”); 
performing, by a memory device, an error check operation ([0044], “…the DRAM uses the CRC frame provided by the host to determine whether a transmission error has occurred. For example, the DRAM may generate a "local" CRC checksum (based on the received data) and compare the local checksum with the received checksum. If a transmission error has occurred, the DRAM may send an error signal to the host…”) to determine whether data received from the controller includes an error (912 in figure 9); and 
performing, by the memory device, the program operation to store the data ([0012], “…FIG. 9 is a flow diagram illustrating … a method for writing one or more data frames and a separate error code frame…to a memory device…”); 

Regarding claim 2, Bains teaches the operating method of claim 1, wherein the controller transfers the data to the memory device through a channel (104 in figure 1).  

Regarding claim 4, Bains teaches the operating method of claim 1, further comprising retransferring (914 in figure 9), by the controller, the data through a channel, when the result of the error check operation indicates that the data includes an error (error branch after 912 in figure 9).  

Regarding claim 6, Bains teaches the operating method of claim 1, wherein the performing of the error check operation comprises performing the error check operation on a data size the same as that on which the program operation is performed ([0044], “…the DRAM uses the CRC frame provided by the host to determine whether a transmission error has occurred. For example, the DRAM may generate a "local" CRC checksum (based on the received data) and compare the local checksum with the received checksum. If a transmission error has occurred, the DRAM may send an error signal to the host. Referring to decision block 912, if the host receives an error signal, then it may resend the data (at 914). Alternatively, if the host does not receive an error signal, then the data may be valid (at 916)...”)  

Regarding claim 7, Bains teaches the operating method of claim 1, wherein the performing of the error check operation comprises performing the error check operation to check at least one of parity bits, cyclic redundancy check (CRC) bits and hash code bits for the data ([0044], “… the DRAM may generate a "local" CRC checksum (based on the received data) and compare the local checksum with the received checksum...”)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bains PG PUB 20090313533 (hereinafter Bains), in view of Sauber PG PUB 20140149833 (hereinafter Sauber).

Regarding claim 3, Bains teaches the operating method of claim 1, but does not teach wherein the performing of the error check operation is completed before the performing of the program operation is completed.  
However, Sauber teaches in figure 8 to check receiving data (498/500 in figure 8 of Sauber) before write operation (496 in in figure 8 of Sauber).
Bains and Sauber are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Bains and Sauber before him, to modify the ECC scheme of Bains to include check data before write method of Sauber, such that the performing of the error check operation is completed before the performing of the program operation is completed, in order to have a working device.

Regarding claim 5, the combination of Bains and Sauber teaches the operating method of claim 1, wherein the performing of the program operation comprises stopping the program operation before the program operation is completed, when the result of the error check operation indicates that the data includes an error (figure 8 of Sauber teaches to retry sending the data when S500 indicate the data is not OK, therefore, the program operation never get started).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bains PG PUB 20090313533 (hereinafter Bains), in view of Choi PG PUB 20160034349 (hereinafter Choi).

Regarding claim 8, Bains teaches the operating method of claim 1, but does not teach wherein the transferring of the data comprises transferring the randomized data through a channel.  
However, randomizing input data is common practice in the field. For example, Choi teaches in [0051]/[0052] to use randomizer 117 to randomize write data to be stored at memory device. The advantage of doing so is to make device more robust against disturbance.
Bains and Choi are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Bains and Choi before him, to modify the ECC scheme of Bains to include randomize write data method of Choi, such that the transferring of the data comprises transferring the randomized data through a channel, in order to improve device performance.  

Allowable Subject Matter
Claims 12-21 are allowed. 
Claims 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Bains (US 20090313533 Al).
Bains discloses systems, methods, and apparatuses for efficient in-band reliability with separate cyclic redundancy code (CRC) frames. In some embodiments, a memory system uses data frames to transfer data between a host and a memory device. The system also uses a separate frame (e.g., a CRC frame) to transfer a CRC checksum that covers the data frames.
Regarding claim 9, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the performing of the error check operation comprises checking the ratio of 0's to l's in the cells on a data size basis by which the program operation is performed.  
Regarding claim 10, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the performing of the error check operation comprises checking the ratio of 0's to l's in the cells in which data are stored during the program operation, based on a current applied to the cells.  
Regarding independent claim 12 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the error check operation and the program operation are performed to be at least partially overlapped.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824     

/Richard Elms/Supervisory Patent Examiner, Art Unit 2824